Case: 4:15-cr-00404-HEA Doc. #: 3067 Filed: 03/01/21 Page: 1 of 5 PageID #: 15544




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,               )
    Plaintiff,                          )
                                        )
v.                                      )       No. 4:17 CR 00404 HEA
                                        )
MICHAEL GRADY, et. al.,                 )
    Defendant.                          )

MICAHEL GRADY’S REPLY TO GOVERNMENT’S RESPONSE TO THE MOTION
             TO COMPEL WITNESS AND EXHIBIT LIST


        NOW COMES, Defendant, MICHAEL GRADY, by and through his attorneys,

QUINN A. MICHAELIS, and JOSHUA B. ADAMS, and respectfully submits the

following in reply to the government’s response to the Motion to Compel Witness

and Exhibit List:

     1. Mr. Grady’s previous court appointed attorney previously filed a letter

        entitled “Discovery request” sent to the government on December 9, 2016.

        (Doc. 718). The letter requested:

              12. Government witnesses: The name and last known address of each
              prospective government witness. See United States v. Neap, 834 F.2d
              1311 (7th Cir. 1987); United States v. Tucker, 716 F.2d 583 (9th Cir.
              1983) (failure to interview Government witness by counsel is
              ineffective); United States v. Cook, 608 F.2d 1175, 1181 (9th Cir. 1979)
              (defense counsel has an equal right to talk to witnesses).

              13. Other witnesses: The name and last known address of every
              witness to the crime or crimes charged (or any of the overt acts
              committed in furtherance thereof) who will not be called to testify as
              Government witnesses. United States v. Cadet, 727 F.2d 1469 (9th
              Cir. 1984)…




                                            1
Case: 4:15-cr-00404-HEA Doc. #: 3067 Filed: 03/01/21 Page: 2 of 5 PageID #: 15545




             24. Statement by Government and refusal to provide: If the
             government has any of the above requested items but refuses to
             provide them to the defense, please advise and state what item(s) are
             refused and the grounds for refusal.


      (Doc. 718).

      The government has had more than 50 months to respond to the initial

      discovery request letter filed on December 9, 2016 but has not done so until

      now.

   2. On August 21, 2017, the undersigned counsel sent an additional request to

      the government stating, “On December 9, 2016 Mr. Grady’s former attorney

      requested specific discovery pursuant to Brady and Federal Rule of Criminal

      Procedure 16. The current request incorporates and expands the previous

      discovery requests made by Mr. Grady’s former attorney, Larry Hale.”

   3. The government has repeatedly requested and received complex-case findings

      from this Court based on the voluminous discovery involved in this case.

   4. To date, the government has provided to all defendants approximately 20,363

      pages of discovery, “phone dumps” for approximately 121 different phones as

      well as a number of videos and audio recordings. The government has

      provided to Mr. Grady and co-defendant Dillon an additional 4,420 pages of

      reports and documents, at least three disks of jail calls, 9 data dumps from

      seized devices, and 96 hours of video from one jail. The government also

      tendered all discovery relating to the prosecution of United States v. Roy

      Burris, et al., 4:17 CR 00095 RWS, (consisting of 43 disks and two




                                         2
Case: 4:15-cr-00404-HEA Doc. #: 3067 Filed: 03/01/21 Page: 3 of 5 PageID #: 15546




        thumbdrives) including trial transcripts and exhibits. The voluminous

        reports tendered thus far contain the names of detectives and agents across

        different state and federal agencies, including SLMPD, FBI, DEA.

   5.    Moreover, the government has an additional 25 file boxes of documents

        seized from Mr. Grady’s home, that have been virtually inaccessible to the

        defense for the last 11 months due to the pandemic. The only description of

        that discovery tendered so far is a 6-page “index” that simply lists names

        presumably written on the files seized from Mr. Grady. There is no further

        description of the contents of any of these files.

   6. On February 25, 2021, the government sent an email claiming to have

        become aware of documents removed from these 25 boxes of additional

        discovery that are in the possession of a “taint team” set up to review the

        contents of those boxes. The defense has no further information currently

        about how many additional documents have been segregated or when those

        documents, which are arguably exculpatory, will be made available.

   7. As the government has stated in its response, it has already provided some

        early Jencks material, and the identity of some cooperating witnesses has

        already been disclosed in pretrial evidentiary hearings. To the extent that

        the government continues to be concerned about disclosing the names of

        cooperating witnesses, the government can disclose the proposed witness list

        as “attorneys’ eyes only,” or provide a proposed witness list that does not

        include cooperating witnesses.




                                             3
Case: 4:15-cr-00404-HEA Doc. #: 3067 Filed: 03/01/21 Page: 4 of 5 PageID #: 15547




   8. A proposed exhibit list would not pose the same security concerns the

      government expresses with respect to their witnesses, as the government has

      presumably already disclosed to the defense all evidence it intended to use at

      trial. Mr. Grady simply asks the government to inform him which of the tens

      of thousands of pages of documents, and multiple hours of recordings it

      intends to use at trial.

   WHEREFORE, defendant, MICHAEL GRADY, compel the government to

produce instanter, a proposed witness list and proposed exhibit list.



Respectfully submitted,

s/ Quinn A. Michaelis
An attorney for Michael Grady

s/ Joshua B. Adams
An Attorney for Michael Grady

Quinn A. Michaelis, # 6293379
73 W. Monroe, Suite 106
Chicago, IL 60601
(312)714-6920
qmichaelis@yahoo.com

Joshua B. Adams
LAW OFFICES OF JOSHUA B. ADAMS, P.C.
53 W. Jackson Blvd., Suite 1615
Chicago, IL 60604
(312)566-9173




                                          4
Case: 4:15-cr-00404-HEA Doc. #: 3067 Filed: 03/01/21 Page: 5 of 5 PageID #: 15548




                      CERTIFICATE OF SERVICE

      I hereby certify that on March 1, 2021 I electronically filed the above

MICAHEL GRADY’S REPLY TO GOVERNMENT’S RESPONSE TO THE MOTION
             TO COMPEL WITNESS AND EXHIBIT LIST

   with the Clerk of Court using the CM/ECF system to all listed parties in the
   case.
      Respectfully Submitted on March 1, 2021.

   By His Attorney,

   s/ Quinn A. Michaelis
   Quinn A. Michaelis
   Attorney for Michael Grady
   73 W. Monroe, Suite 106
   Suite 800
   Chicago, Illinois 60601
   312-714-6920




                                          5
